            Case 4:20-cv-05883-JSW Document 27-10 Filed 08/25/20 Page 1 of 14



     Brian J. Stretch, SBN 163973                    Jesse Bless (pro hac vice)
 1   bstretch@sidley.com                             jbless@aila.org
     Naomi A. Igra, SBN 269095                       AMERICAN IMMIGRATION LAWYERS
 2   naomi.igra@sidley.com                           ASSOCIATION
     Chelsea Davis, SBN 330968                       1301 G Street, Suite 300
 3   chelsea.davis@sidley.com                        Washington, D.C. 20005
     SIDLEY AUSTIN LLP
 4   555 California Street, Suite 2000               Samina M. Bharmal (pro hac vice)
     San Francisco, CA 94104                         sbharmal@sidley.com
 5   Telephone: +1 415 772 1200                      SIDLEY AUSTIN LLP
     Facsimile: +1 415 772 7400                      1501 K Street NW
 6                                                   Washington, D.C. 20005
     Attorneys for Plaintiffs                        Telephone: +1 202 736 8000
 7                                                   Facsimile +1 202 736 8711
 8                                   UNITED STATES DISTRICT COURT
 9                                 NORTHERN DISTRICT OF CALIFORNIA
10                                               OAKLAND
11    IMMIGRANT LEGAL RESOURCE CENTER;                  Case No. 4:20-cv-05883-JSW
      EAST BAY SANCTUARY COVENANT;
12    COALITION FOR HUMANE IMMIGRANT                    DECLARATION OF MICHAEL SMITH
      RIGHTS; CATHOLIC LEGAL IMMIGRATION
13    NETWORK, INC.; INTERNATIONAL
      RESCUE COMMITTEE; ONEAMERICA;
14    ASIAN COUNSELING AND REFERRAL
      SERVICE; ILLINOIS COALITION FOR
15    IMMIGRANT AND REFUGEE RIGHTS,
16                   Plaintiffs,
              v.
17
      CHAD F. WOLF, under the title of Acting
18    Secretary of Homeland Security; U.S.
      DEPARTMENT OF HOMELAND SECURITY;
19    KENNETH T. CUCCINELLI, under the title of
      Senior Official Performing the Duties of the
20    Deputy Secretary of Homeland Security; U.S.
      CITIZENSHIP & IMMIGRATION SERVICES
21
                     Defendants.
22

23

24

25

26

27

28
                           DECLARATION OF MICHAEL SMITH – Case No. 4:20-cv-05883-JSW
            Case 4:20-cv-05883-JSW Document 27-10 Filed 08/25/20 Page 2 of 14




 1                                  DECLARATION OF MICHAEL SMITH

 2          I, Michael Smith, declare as follows:

 3          1.       I am the Refugee Rights Program Director of the East Bay Sanctuary Covenant

 4   ("EBSC"). I helped start EBSC's affirmative asylum program in 1992, and have been with the

 5   organization since then. In my current role, I oversee our affirmative asylum practice, which includes

 6   over 500 cases currently pending before the U.S. Citizenship and Immigration Services ("USCIS"), as

 7   well as our other programs. EBSC is headquartered in Berkeley, California.

 8                                                EBSC’s Mission

 9          2.      EBSC is part of the National Sanctuary Movement founded in 1982 to assist refugees

10   fleeing the civil wars and violence in El Salvador and Guatemala.

11          3.      EBSC’s mission is to offer sanctuary, support, community organizing assistance,

12   advocacy, and legal services to people escaping war, terror, political persecution, intolerance,

13   exploitation, and other expressions of violence. In particular, one of EBSC’s critical missions is to assist

14   individuals fleeing persecution in applying for asylum and similar humanitarian relief in the United

15   States. EBSC also trains and mentors law students and attorneys to help clients apply for asylum.

16          4.      As part of its mission, EBSC provides legal and social services to immigrants and

17   refugees within the jurisdiction of the San Francisco Asylum Office, including applicants in California,

18   Washington, and Oregon. We offer our clients legal assistance in applying for affirmative asylum,

19   Deferred Action for Childhood Arrivals (“DACA”), Temporary Protective Status (“TPS”), Special

20   Immigrant Juvenile Status (“SIJS”), U Visas, T Visas, permanent residency, and naturalization. We also

21   provide social services, including regular workshops on integrating new immigrants into the United

22   States, English as a second language tutoring program, and one-on-one assistance in finding housing,

23   employment, or educational opportunities.

24          5.      EBSC’s affirmative asylum program is a key component of our organization; it accounts

25   for nearly half our organizational budget. Affirmative asylum applications are those that are filed with

26   USCIS rather than in immigration court, on behalf of applicants who are not in removal proceedings.

27   Individuals not in removal proceedings cannot apply for other forms of relief like Withholding of

28                                                        1
                           DECLARATION OF MICHAEL SMITH – Case No. 4:20-cv-05883-JSW
            Case 4:20-cv-05883-JSW Document 27-10 Filed 08/25/20 Page 3 of 14




 1   Removal or protection under the Convention against Torture, which only an Immigration Judge can

 2   adjudicate. The success of EBSC’s affirmative asylum program is the reason that EBSC has been able

 3   to grow and develop other programs.

 4          6.      EBSC’s affirmative asylum program is among the largest in the country and provides

 5   legal services to individuals applying for affirmative asylum within the San Francisco Asylum Office

 6   jurisdiction. Since the affirmative asylum program began in 1992, we have filed more than 5,000 cases.

 7   Over 97% of adjudicated asylum applications have been granted. Currently, we handle between 30 and

 8   40 intakes per month and have well over 500 pending cases before USCIS.

 9          7.      We work mainly with low-income and poor refugees and immigrants from around the

10   world in the jurisdiction of the San Francisco Asylum Office. We work closely with vulnerable

11   populations in the immigrant and refugee community, including victims of gender-based violence and

12   domestic violence, indigenous Guatemalans, LGBT (lesbian, gay, bi-sexual, transgender) individuals,

13   and those suffering from HIV/AIDS, as well as unaccompanied children.

14          8.      Funding for EBSC’s affirmative asylum program is based in part on the number of cases

15   handled per year, and the number of cases we anticipate serving. For instance, one of our main grants is

16   currently from the California Department of Social Services (“CDSS”). In our CDSS grant application

17   we noted that we had filed 279 CDSS affirmative asylum cases in 2019. This number does not include

18   Unaccompanied Minors or clients living outside California. The total number of cases we filed in 2019

19   was 296. For 2020, CDSS has awarded EBSC funding for 210 cases. Under that grant we receive $2,000

20   for every affirmative asylum case we handle, which does not cover the full cost of our services. EBSC

21   also receives funding through private foundations and other state and local grants. Many of these other

22   sources of funding come with expectations or requirements that EBSC achieve certain metrics in its

23   immigration services work. If EBSC was unable to meet its deliverables, it is likely the grantor would at

24   the very least request a pro-rated amount of money back reflecting the shortfall in deliverables.

25   Furthermore, failing to meet our deliverables also harms our reputation with grantors and puts future

26   funding at risk.

27

28                                                       2
                          DECLARATION OF MICHAEL SMITH – Case No. 4:20-cv-05883-JSW
            Case 4:20-cv-05883-JSW Document 27-10 Filed 08/25/20 Page 4 of 14




 1           9.     Prior to the Covid-19 pandemic, EBSC provided services in-person at its office in

 2   Berkeley, California. Four days a week, EBSC’s office would have walk-in hours for new clients. These

 3   walk-in services covered the range of EBSC’s services. During the COVID-19 pandemic, EBSC has had

 4   to change its operations to accommodate offering services remotely—often through posted mail. While

 5   the delivery model has changed, EBSC’s services have not.

 6           10.    Currently we have 15 staff members who work primarily in our Refugee Rights Program.

 7   These include 6 attorneys, 3 OLAP (formerly BIA) accredited representatives and 7 paralegals. We also

 8   have 5 attorneys and 5 paralegals working primarily in the Affirmative Asylum Program. These

 9   individuals carry out legal intakes, work with clients to fill out paperwork, help clients collect relevant

10   evidence for their case, prepare clients for interviews, and represent clients in interviews with USCIS

11   officers.

12           11.    We strongly believe that an important part of our mission is education. As such, we work

13   with and train law students and volunteer attorneys to represent clients in affirmative asylum cases. Prior

14   to the pandemic, we averaged about 25 laws students, 20 volunteer attorneys and 100 undergraduate

15   volunteers per year. Since the beginning of our affirmative asylum program in 1992, we have

16   trained/educated more than 500 law students and several thousands of undergraduates.

17                                             Familiarity with Rule

18           12.    I am familiar with the “U.S. Citizenship and Immigration Services Fee Schedule and

19   Changes to Certain Other Immigration Benefit Request Requirements” (the “Rule”). It is my

20   understanding that the Rule would increase fees for N-400 naturalization applications by paper from

21   $640 to $1,170, which is an 83 percent increase. At the same time, the Rule will decrease the fee to

22   renew permanent resident status on form I-90 by paper from $455 to $415, which is a 9 percent

23   decrease. Partial fees will no longer be available for N-400 applications. For applicants who would have

24   qualified for the partial fee, the Rule increases the N-400 fee for filing by paper from $320 to $1,170,

25   which is an increase of 226%.

26           13.    Table 3 of the Rule shows the limited categories of applicants who are eligible for fee

27   waivers under the Rule. Most applicants will no longer be eligible for fee waivers for any forms,

28                                                         3
                           DECLARATION OF MICHAEL SMITH – Case No. 4:20-cv-05883-JSW
            Case 4:20-cv-05883-JSW Document 27-10 Filed 08/25/20 Page 5 of 14




 1   including N-400 naturalization applications, I-765 applications for employment authorization, and I-485

 2   applications for permanent residence. The Rule also changes the requirements to qualify for a fee

 3   waiver. The Rule reduces the number of fee waivers available by allowing fee waivers only for those

 4   applicants who have household incomes at or below 125% of the federal poverty guidelines. Currently,

 5   applicants may be eligible for a fee waiver if they receive a means-tested benefit, have household

 6   incomes at or below 150% of the federal poverty guidelines, or can establish financial hardship. The

 7   Rule limits USCIS’s own future discretion to change its approach to fee exemptions or waivers.

 8          14.     The Rule also imposes a new mandatory fee of $50 on applications for asylum, a new

 9   $550 fee for the first I-765 application for employment application plus $30 biometrics fee filed by an

10   asylum applicant, increases the fee for I-765 (non-DACA) applications for employment authorization

11   from $410 to $550, and increases the fee for children for I-485 applications for permanent residence

12   from $750 to $1,130, which is an increase of 51%.

13          15.     The Rule will also unbundle certain fees, which will result in a sharp increase in fees for

14   applicants for permanent residency who are also applying for interim benefits. Since 2007, DHS has

15   charged a flat rate for a bundle of applications for those seeking lawful permanent residency. The flat fee

16   of $1,140 covered the application for permanent residency (I-485), an employment authorization

17   application (I-765), and application for travel document (I-131). A flat fee of $750 covered the same

18   three documents for children under 14. The Rule will require applicants to pay fees for each application

19   and eliminate the flat fee for these bundled applications.

20          16.     Although the Rule purports not to increase the I-765 application for employment

21   authorization for DACA recipients, holding the fee at $410 for DACA recipients still represents an

22   increase in cost as a practical matter due to the effect of USCIS’s decision to decrease the validity period

23   of employment authorization for DACA recipients from two years to one year. This means that DACA

24   recipients will have to pay $820 for I-765 applications plus $170 for biometrics fees for a total of $990

25   to maintain employment authorization for two years.

26

27

28                                                        4
                           DECLARATION OF MICHAEL SMITH – Case No. 4:20-cv-05883-JSW
              Case 4:20-cv-05883-JSW Document 27-10 Filed 08/25/20 Page 6 of 14




 1                                                 Harm to EBSC

 2            17.   The Rule’s changes to eligibility for fee exemptions, fee waivers, and reduced fees will

 3   profoundly affect EBSC’s clients and thus will be particularly harmful to our organization. The Rule

 4   limits the availability of fee waivers to a relatively small category of applicants and only for certain

 5   applications. Asylum applicants and asylees, for example, will not be eligible for any fee waivers for

 6   any forms under the Rule. The Rule also eliminates entirely partial fee waivers for naturalization. Our

 7   clients who have household incomes between 150% to 200% of the federal poverty guidelines were

 8   previously able to pay $320 to apply for naturalization. The Rule will now require them to pay $1,170 to

 9   apply.

10            18.   Some of our clients, including those with T and U nonimmigrant status, are in categories

11   that are still able to seek fee waivers for certain forms. However, even these clients, who are all low-

12   income, may not qualify for fee waivers under the Rule because fee waivers will now only be available

13   for clients who have a household income at or below 125% of the federal poverty guidelines. The Rule

14   does not permit a fee waiver based on financial hardship or receipt of a means-tested benefit.

15            19.   EBSC’s ability to help low-income immigrants has relied on the availability of fee

16   exemptions, fee waivers, and reduced fees. In 2019, 66% of our clients seeking adjustment of status

17   qualified for a fee waiver; 32-50% of our clients seeking work authorization were eligible for a fee

18   waiver, and 44-49% of our clients applying for naturalization were eligible for a fee waiver. Our

19   budgets, staffing levels, and client deliverable metrics are all based on a system in which our clients can

20   seek immigration benefits based on their ability to pay the fee. EBSC will be forced to make changes

21   because of the Rule.

22            20.   Our organization is funded, in part, from the small fees we charge clients in order to

23   provide certain immigration services such as renewal work authorization ($25), residency ($400) and

24   naturalization ($400). If clients have to pay additional fees to USCIS under the new Rule, they will not

25   be able to afford our fees. As a result, EBSC will have to find additional funding to cover the cost of our

26   services.

27

28                                                         5
                            DECLARATION OF MICHAEL SMITH – Case No. 4:20-cv-05883-JSW
            Case 4:20-cv-05883-JSW Document 27-10 Filed 08/25/20 Page 7 of 14




 1          21.     Moreover, it will be much more difficult and time consuming for EBSC to complete fee

 2   waivers for our clients who qualify. Prior to the Rule, we could provide evidence that our client received

 3   a means-tested benefit like SNAP. Now we will have to establish their income. Many of our poorest

 4   clients do not file taxes because they are not required to do so. We will now have to take more time to

 5   get a verification of non-filing letter from the IRS.

 6          22.     All of the asylum seekers we represent are indigent and would not be able to afford the

 7   $50 application fee without significant hardship. Our asylum clients struggle to provide for their basic

 8   needs, including housing and food. Asylum seekers often have been forced to flee for their lives to

 9   escape persecution and arrive in the United States with nothing more than the clothes on their backs.

10   When they arrive in the United States, they are not immediately authorized to work and thus have no

11   legal way of earning money. Asylum seekers often are dealing with physical injuries and psychological

12   trauma from the persecution they have endured and the journeys they have undertaken to arrive to

13   safety, which leaves them in a particularly vulnerable position.

14          23.     EBSC expects that inability to pay the fee for the asylum application will prevent bona

15   fide asylum seekers from being able to seek relief. If our clients are delayed in submitting asylum

16   applications due to their inability to pay the fee, this will have cascading effects. Any delay in

17   submitting the application will delay their eligibility for employment authorization. Furthermore, delays

18   might make the client ineligible for asylum due to the one-year bar imposed by the Illegal Immigration

19   Reform and Immigration Responsibility Act, 1996. Even more importantly, most of our asylum clients

20   do not have lawful immigration status. They are at risk of deportation if they do not have an asylum

21   application pending. If they are detained and put in removal proceedings before we are able to submit

22   their affirmative asylum applications, EBSC’s representation of them will be more complicated and time

23   consuming.

24          24.     Helping asylum-seekers is an essential component of our mission. Because of their

25   economic circumstances and vulnerability, we would have to pay the asylum application fee for these

26   clients. Because USCIS has never previously charged an asylum application fee, we do not currently

27   budget for those fees. To continue providing services to asylum-seekers in the Bay Area, EBSC would

28                                                           6
                           DECLARATION OF MICHAEL SMITH – Case No. 4:20-cv-05883-JSW
            Case 4:20-cv-05883-JSW Document 27-10 Filed 08/25/20 Page 8 of 14




 1   need to find a way to cover asylum fees, which will require EBSC to spend time and resources on that

 2   effort. If the Rule takes effect, EBSC will immediately have to take action to mitigate the harm to our

 3   asylum clients. EBSC may have to redirect unrestricted internal funds to cover their $50 applications

 4   fees, which necessarily would lessen the organization’s ability and resources to carry out its other

 5   important operations. Absent such redirection, EBSC would have to expend staff members’ and

 6   executives’ time and resources to either convince existing funders to allow EBSC to divert funds from

 7   other programs to cover asylum fees, or to fundraise specifically for asylum fees. We cannot predict that

 8   these efforts would be successful in any event. Most likely, EBSC will have to limit the number of

 9   asylum-seekers we can serve due to budget considerations.

10          25.     Additionally, the Final Rule imposes a new $550 fee on first-time applications for

11   employment authorization filed by asylum seekers plus a $30 biometrics fee. Previously, asylum

12   seekers had not been charged for their first application for employment authorization. They were only

13   charged for renewal of employment authorization, but even renewal applications were eligible for fee

14   waivers. This new fee will be very burdensome for our asylum clients. Our asylum clients need to be

15   able to work to provide for themselves and their families. In addition to the financial benefits, having a

16   job also has psychological benefits for our asylum clients. Our asylum clients have experienced trauma

17   and are afraid that they will be deported back to the dangers they escaped. When they are unable to

18   work, they suffer from housing instability and food insecurity, which takes a further psychological toll

19   on them. Being unable to work lawfully also makes them uniquely vulnerable to domestic violence and

20   predatory practices. Being able to work helps our asylum clients with recovery.

21          26.     Many of our asylum clients also rely on the employment authorization document (EAD)

22   as a form of photo identification. Some often have no valid form of photo identification because their

23   identity documents are lost during the journey to the United States or because dire circumstances forced

24   them to flee without any documentation. Many of our asylum clients lack passports. Some of these

25   individuals are Eritreans and lack passports because Eritrea has no consular presence in the United

26   States, while others are Tibetans and China refuses to give them passports. Being without valid

27   identification contributes to a sense of uncertainty and vulnerability for our asylum clients, which also

28                                                        7
                           DECLARATION OF MICHAEL SMITH – Case No. 4:20-cv-05883-JSW
            Case 4:20-cv-05883-JSW Document 27-10 Filed 08/25/20 Page 9 of 14




 1   takes a psychological toll. This lack of photo identification also requires EBSC staff to expend more

 2   time and resources to assist our asylum clients with obtaining services they need. For example, our

 3   asylum clients often need psychological and medical care due to the trauma they have endured.

 4   Obtaining such services without identification can be difficult in United States, which requires

 5   intervention by our staff. Furthermore, while employment authorization is incidental to a grant of

 6   asylum, many employers still insist on valid EADs. And for clients without photo IDs, the Social

 7   Security Office will not issue Social Security Cards, which are necessary for employment, and the

 8   California Department of Motor Vehicles will not issue IDs or driver’s licenses—again requiring

 9   intervention by our staff.

10          27.     We have never had to pay initial employment authorization fees for asylum clients

11   because they were free. Because our asylum clients are indigent, they will not be able to afford to pay

12   $580 to apply for employment authorization. To avoid harms to our clients and because of the benefits

13   of employment for our clients, we will have to find a way to pay the $580 fee on their behalf. The

14   impact of this increase is significant. Last year we filed 471 I-765s for clients. If we had to cover the

15   full filing fees for all applicants, that would cost us $273,180, which is about 16% of our 2020 budget of

16   $1,661,027. If the Rule takes effect, we will have to immediately take action to mitigate the harm to our

17   asylum clients. We will either have to divert funds that are currently directed to other parts of our

18   mission or expend valuable resources to fundraise to cover those costs. Given the size of EBSC’s overall

19   budget, the cost of paying fees for employment authorization applications for our asylum clients

20   represents a tremendous cost for our organization.

21          28.     We also provide assistance to immigrants who are seeking adjustment of status. The

22   elimination of the fee waiver for most categories of immigrants and the elimination of the discount for

23   children’s I-485 applications will make it difficult for our clients to adjust status. Our clients already

24   struggle to pay the fee for the required medical exam by a designated civil surgeon that is necessary for

25   the I-485 application. Our organization is unlikely to be able to absorb the cost of these fees for our

26   clients. I expect that we will see a decline in clients seeking assistance with the form I-485, solely

27

28                                                         8
                           DECLARATION OF MICHAEL SMITH – Case No. 4:20-cv-05883-JSW
           Case 4:20-cv-05883-JSW Document 27-10 Filed 08/25/20 Page 10 of 14




 1   because it will no longer be affordable to our clients. As noted above, this will cause a decline in

 2   revenue for EBSC because we will not collect our modest fees for these services.

 3           29.      The elimination of fee waivers and discounts for form I-485 will also increase the time

 4   we must spend on I-485 applications and thus increase our costs. We often assist family groups who are

 5   adjusting status together. Because of the availability of fee waivers and discounts, families were able to

 6   apply at the same time. This resulted in efficiencies for our organization because we could gather

 7   information for the entire family at one time. Without fee waivers and discounts, families will be forced

 8   to apply for permanent residence as they can afford the fee for each family member. That means that our

 9   organization will have to meet with the family more times and over a longer period of time. This

10   represents an opportunity cost for our organization. Meeting repeatedly with the same family in order to

11   complete applications that we could previously complete in one meeting leaves us with less time to help

12   other clients.

13           30.      The inability for families to adjust at the same time also poses unique risks of harm to

14   asylees and their derivatives. A derivative asylee is only able to adjust status through asylum if the

15   principal applicant still retains asylum status. Principal asylum applicants tend to be adults, and these

16   adult asylees may prioritize their own adjustment and naturalization before the adjustment of their

17   children because of the additional benefits that accrue to adults who are U.S. citizens. As a result, I

18   expect that the Final Rule will result in principal applicants naturalizing before all of their derivatives

19   complete adjustment of status. This will leave these derivative asylees unable to adjust through asylum

20   without filing their own nunc pro tunc asylum applications. As legal service providers, this will make

21   the task of helping these families much more complicated and time consuming.

22           31.      Although the Rule purports to keep the fee for DACA renewals the same, the fee has

23   effectively doubled due to a change in the validity period of employment authorization for people with

24   DACA status from two years to one year. Instead of paying a $410 I-765 fee plus $85 for biometrics for

25   two years of employment authorization, people with DACA status will have to pay $990 for two years

26   of employment authorization. Many of our clients will be unable to pay these much higher fees, which

27   puts them at risk of having to work without authorization at unfair wages and under poor conditions.

28                                                         9
                            DECLARATION OF MICHAEL SMITH – Case No. 4:20-cv-05883-JSW
           Case 4:20-cv-05883-JSW Document 27-10 Filed 08/25/20 Page 11 of 14




 1   Moreover, the change in validity periods will require our organization to expend more staff time to

 2   attend to our 1,200+ DACA clients who need our services to renew their status, which will now need to

 3   be completed on an annual basis. This will effectively doubles our workload.

 4          32.     Although the Rule maintains the statutorily required fee exemptions for certain

 5   categories, including U and T visa applicants and VAWA self-petitioners, and fee waivers for ancillary

 6   forms, the Rule makes it more difficult for any applicants to qualify for a fee waiver. Our clients in

 7   these categories who are not eligible for a fee waiver cannot afford to pay fees for themselves and their

 8   derivatives. We cannot risk the chance that our clients will stay in an abusive or dangerous situation

 9   because they cannot afford to pay fees for immigration applications to keep their family members

10   together. We will have to find a way to help our clients with these fees, even though that will divert

11   resources from our other services.

12          33.     The Rule will also make our intake process more complicated. For example, we will have

13   to expend more time and resources during intake to determine if a permanent resident applying for

14   naturalization is within a category that is eligible for a fee waiver. For asylees seeking adjustment of

15   status, we will have to figure out if they are entitled to the $50 discount, which applies to only one

16   adjustment application per principal asylum application under the Rule.

17          34.     The Rule immediately harms EBSC’s mission because it disproportionately harms low-

18   income immigrants. The increases in fees and elimination of fee waivers will create a purely financial

19   barrier to the progress of immigrants’ integration in the United States, delaying or precluding status that

20   is critical to safety, security, and protection. These unnecessary and unfounded changes will cause

21   hardship and burden for hardworking immigrants and mixed-status families, including U.S. citizens. As

22   an immediate consequence of the Rule, some of our clients who are otherwise eligible for immigration

23   benefits will be unable to even apply due to the increase in fees and unavailability of fee waivers. These

24   results are contrary to EBSC’s mission to provide sanctuary for immigrants in need.

25          35.     The Rule will immediately harm EBSC’s ability to carry out its operations on behalf of

26   the immigrants in our community. Simultaneously eliminating fee waivers while increasing application

27   fees will significantly decrease our low-income clients’ ability to pay for, and thus submit, applications

28                                                        10
                           DECLARATION OF MICHAEL SMITH – Case No. 4:20-cv-05883-JSW
           Case 4:20-cv-05883-JSW Document 27-10 Filed 08/25/20 Page 12 of 14




 1   for immigration benefits. For example, under the Rule, the cost to naturalize would rise to $1,170 for a

 2   single application, an amount roughly equal to a month’s gross income for an immigrant making the

 3   federal minimum wage. Many EBSC clients in the Bay Area earn minimum wage and struggle to make

 4   ends meet with the high cost of living in the area. Many of our clients would need years to accumulate

 5   the savings needed to cover the $1,170 fee per application. As a result, certain EBSC clients might

 6   become eligible to become U.S. citizens but will not be able to afford it. The fee hike presents a

 7   significant barrier to low income individuals seeking to naturalize. EBSC thus anticipates that it will

 8   experience a drastic reduction in the number of clients who seek out EBSC’s services and ultimately

 9   submit immigration applications.

10          36.     It is EBSC’s mission to promote the well-being of low- and moderate-income immigrants

11   and refugees, and to educate law students, volunteer attorneys, and undergraduates. Many of the clients

12   that we serve are low-income, elderly, disabled, or live with significant other challenges and cannot

13   afford a $1,170 fee. While USCIS might suggest that this fee can be paid on a credit card, that is not a

14   reasonable solution. The clients who need assistance completing and submitting immigration

15   applications are not affluent, and they cannot easily access credit or financing. If the Rule goes into

16   effect, our mission to provide immigration assistance to low-income clients will be irreparably harmed.

17   If the Rule goes into effect, the number of clients with whom we work will significantly decrease, and

18   we will be unable to meet our contractual obligations. It will be difficult or impossible for EBSC to

19   fulfill our mission because our clients will not be able to afford the application fees and we will have

20   many fewer volunteers.

21          37.     As stated above, EBSC’s work is facilitated by grant funding, which is tied to certain

22   fixed deliverables. For example, our major source of income, CDSS, commits us to file 210 affirmative

23   asylum applications and 96 Naturalization applications in fiscal year 2020. We anticipate that we will

24   receive a similar grant for fiscal year 2021. The Rule will prevent EBSC from assisting clients and

25   achieving these contractual deliverables. If EBSC is unable to meet our contractual obligations for

26   deliverables, we will not only lose a fixed amount such as $2,000 for each affirmative asylum case and

27   $300 for each simple Naturalization case, but also we will lose our contracts and grants. As a result, we

28                                                        11
                           DECLARATION OF MICHAEL SMITH – Case No. 4:20-cv-05883-JSW
           Case 4:20-cv-05883-JSW Document 27-10 Filed 08/25/20 Page 13 of 14




 1   will have to lay off our staff, many of whom have significant experience in providing naturalization

 2   services. Ultimately, the Rule could force our immigration services program to close.

 3          38.     EBSC has diverted significant resources already to respond to the harms imposed by the

 4   Rule, and will continue to need to do so. EBSC has diverted staff members’ time and efforts to submit as

 5   many applications as possible before the Rule takes effect. We have a waitlist for services, and we have

 6   had to triage the application types that will be most affected by the Rule to prioritize those filings.

 7   Clients have already reached out to EBSC in an effort to have their case bumped up from the waitlist,

 8   and EBSC is feeling the pressure of serving as many clients as possible. Because of this Rule and the

 9   rule concerning asylum EADs that takes effect on August 25, 2020, clients are anxious to have their

10   cases handled quickly, and this puts a drain on EBSC resources. EBSC staff is working overtime to

11   handle these requests. Due to the client pressure in anticipation of the Rule, EBSC has had to refer

12   clients out to other organizations to ensure the clients can get legal help. These necessary referrals cause

13   financial harm to EBSC: our organization cannot collect fees for these clients who we would be able to

14   serve under normal circumstances. In addition, the referrals cause reputational harm because potential

15   clients might see us as overloaded and understaffed.

16          39.     The morale of EBSC staff is also immediately and negatively affected by the Rule. We

17   now must try to file as many applications as possible before the Rule takes effect, which increases the

18   workload and stress of our staff. Moreover, our staff works with a vulnerable population and is exposed

19   to secondary trauma from their work with this population. EBSC staff is under tremendous pressure to

20   help clients who are in life or death situations. Although the Rule seems to treat asylum seekers with

21   suspicion that they are merely coming to the United States for economic opportunity, the extremely high

22   grant rate of EBSC’s asylum applications is incontrovertible proof that this suspicion is without merit.

23   EBSC staff knows the dangers our asylum clients are fleeing, how profoundly traumatized the majority

24   are, and how fearful they are of being deported. Because the stakes are so high, our staff is already taxed

25   by this work. The Rule imposes new barriers that might well create a sense of hopelessness among our

26   staff. The Rule also denigrates our work by suggesting that there is a need to deter certain asylum

27   applications. This insinuation of wrongdoing causes immediate and irreparable harm to our staff.

28                                                        12
                           DECLARATION OF MICHAEL SMITH – Case No. 4:20-cv-05883-JSW
              Case 4:20-cv-05883-JSW Document 27-10 Filed 08/25/20 Page 14 of 14




 1   Serving a low-income immigrant population is already hard enough; the Rule is immediately

 2   contributing to a sense of futility among our staff that will have personal costs for our staff and real costs

 3   for our organization. Some staff will quit due to burnout, which requires EBSC to hire and train new

 4   staff.

 5            40.    EBSC is already having to expend staff members’ time and efforts to understand this

 6   complicated and lengthy Rule. EBSC must also expend resources training immigration employees on

 7   the new provisions of the Rule; updating its informational materials, including its website; and helping

 8   members retrain volunteers on the new Rule’s provisions. The cruel result of the Rule is that we will

 9   ultimately need to expend these resources to make these adjustments despite the fact that fewer and

10   fewer potential citizens will take advantage of our programs, thanks to the same Rule.

11            41.    This Rule is taking effect at the worst possible time in light of the economic impact of

12   COVID-19 on our clients.

13            42.    I am aware of no mechanism in the Rule or any federal or state program by which EBSC

14   could be compensated for lost funding, lost productivity, or increased costs. Many of the expected

15   impacts to EBSC, our clients, and other programs could not be mitigated financially in any event.

16

17            I declare under penalty of perjury and under the laws of the United States that the foregoing is

18   true and correct. Executed at Berkeley, California on August 19, 2020.

19

20                                                          _________________________________

21

22

23

24

25

26

27

28                                                        13
                            DECLARATION OF MICHAEL SMITH – Case No. 4:20-cv-05883-JSW
